DETAILED ACTION
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 04/15/2021, with respect to claims 1-8, 11-12, and 15-17 have been fully considered and are persuasive.  The rejections of previous office has been withdrawn.  Upon further searches and considerations, claims 1-8, 11-12, and 15-17 are allowed, mainly because none of prior arts disclose the concept of claim limitations “wherein generating the plurality of unicast video signals from the multicast video signal includes, for each of the plurality of unicast video signals to be transmitted to the respective user device:
copying the multicast video signal according to a virtual local area network (VLAN) tag of the respective user device, to obtain the unicast video signal to be transmitted to the respective user device, wherein the VLAN tag is configured for the router to transmit the multicast video signal in the first communication network to the respective user device in the second communication network; or
copying the multicast video signal according to the VLAN tag of the respective user device and a user unicast MAC address of the respective user device, to obtain the unicast video signal to be transmitted to the respective user device, wherein the VLAN tag and the user unicast MAC address of the respective user device are configured for the router to transmit the multicast video signal in the first communication network to the respective user device in the second communication network” as recites in the independent claims 1 and 15.
Allowable Subject Matter
Claims 1-8, 11-12, and 15-17 are allowed.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/Primary Examiner, Art Unit 2425